DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Currently, claims 1-4, 8-11 and 16 are pending in the application. Claims 1-4, and 8-11 are amended. Claims 5-7 and 12-15 are cancelled. Claim 16 is are added.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
In the light of amendment to claims , the examiner withdraws the previously made claim Objections,  Double Patenting and  Claim Interpretations under  35 USC § 112 ¶ (f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20190208209, hereinafter Jang) in view of Lee et al.  (US 20190215512, hereinafter Lee).  
Regarding Claim 1, Jang discloses a method of decoding a video, the method comprising: 
determining an intra prediction mode of a current block ([0008], deriving an intra prediction mode of a current block; [0105] FIG. 5, 67 intra prediction modes for predicting the current block; [0121], FIG. 6, gray solid line block (predictor) (current block)); and 
deriving prediction samples of the current block based on the intra prediction mode of the current block ([0069], intra-predict a current block by referencing samples in the surroundings of the current block to be coded by preparing reference samples to generate a prediction signal), 
wherein:  when the intra prediction mode of the current block is a DC mode, the prediction samples of the current block are derived by an average value of reference samples of the current block ([0010], determine DC mode intra prediction for the current block by filtering of the sample adjacent to the top and the left boundary of the current block (reference samples adjacent to the current block); [0123], perform DC mode intra prediction mode),  a range of the reference samples for deriving the average value is determined based on a shape of the current block ([0124], [0125], FIGS. 7 & 8, filtering the left and the top block boundaries of the prediction block when performing the DC mode intra prediction; [0286], FIG. 25, when the DC mode boundary pixel filtering starts, the decoder checks whether the current prediction block is the non-square block (S2501)).
Jang also discloses computing the average or DC values when the current block has a square shape, and when the current block has a non-square shape ([0284], [0286]-[0288], FIG. 25, adaptively applied to the non-square block and square blocks such as 32X4, 4X32, 4X32, and 16X16 block sizes)
Jang does not explicitly disclose the specific ways of the average or DC values obtained by averaging both left reference samples and top reference samples and; by averaging only either the left reference samples or the top reference samples.
Lee, which is in the same field of endeavor, teaches the specific ways of the average or DC values obtained by averaging both left reference samples and top reference samples ([0169], FIG. 7(a), when the current block has a square shape, a DC prediction may be performed by using an average value of reference samples at an upper side and a left side of the current block) and by averaging only either the left reference samples or the top reference samples ([0170], FIG. 7(b),when the current block has a non-square shape, neighbor samples adjacent to a left boundary or an upper boundary of the current block are selectively used as reference samples for the DC prediction. For example, when the current block has an oblong shape, the DC prediction is performed by using an average value of reference samples adjacent to a longer side boundary (a vertical boundary or a horizontal boundary) of the current block).

    PNG
    media_image1.png
    275
    377
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining the average or DC values as taught by Lee ([00169], [0170]) into the decoding system of Jang in order to provide a method and apparatus for encoding and decoding an image to enhance compression efficiency (Lee, [0027]).

Regarding Claim 2, Jang in view of Lee discloses the method of claim 1.
Lee further discloses wherein when the current block has a horizontal rectangular shape whose a width is greater than a height, the average value is obtained by averaging only the top reference samples, and wherein when the current block has a vertical rectangular shape whose the height is greater than the height, the average value is obtained by averaging only the left reference samples ([0170], FIG. 7(b),when the current block has a non-square shape, neighbor samples adjacent to a left boundary or an upper boundary of the current block are selectively used as reference samples for the DC prediction. For example, when the current block has an oblong shape, the DC prediction is performed by using an average value of reference samples adjacent to a longer side boundary (a vertical boundary or a horizontal boundary) of the current block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining the average or DC values as taught by Lee ([00169], [0170]) into the decoding system of Jang in order to provide a method and apparatus for encoding and decoding an image to enhance compression efficiency (Lee, [0027]).

Regarding Claim 4, Jang in view of Lee discloses the method of claim 1.
Jang further discloses wherein the current block is one of partitions generated by partitioning a coding block, and wherein the partitions are generated by partitioning the coding block either in a horizontal direction or in a vertical direction ([0100] FIG. 4, subdivided into rectangles the width of which is one-half of the width of the region or rectangles the height of which is one-half of the height of the region;  [0284], [0286]-[0288], FIG. 25, adaptively applied to the non-square block and square blocks such as 32X4, 4X32, 4X32, and 16X16 block sizes.)
Regarding Claims 8-9, Encoding method claims 8-9 of using the corresponding decoding method claimed in claims 1-2, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 16, a non-transitory computer-readable medium claim 16 of using the corresponding decoding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 



Claims 3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20190208209, hereinafter Jang) in view of Lee et al.  (US 20190215512, hereinafter Lee) and Heo et al.  (US 20190141317, hereinafter Heo_317) 
Regarding Claim 3, Jang in view of Lee discloses the method of claim 1.	
Jang discloses configuring reference samples with samples neighboring to an upper end and samples neighboring to a left side of the current block deriving the intra prediction mode; intra prediction from the left reference sample and the prediction from the top reference sample ([0008], [0172], and [0186]).
However, Jang in view of Lee does not explicitly disclose wherein when the current block has the square shape and the left reference samples are unavailable, the average value is obtained by averaging the top reference samples and right reference samples.
Heo_317,  which is in the same field of endeavor, teaches when the current block has the square shape and the left reference samples are unavailable, the average value is obtained by averaging the top reference samples and right reference samples ([0106], FIG. 8, second neighboring samples, lower-right neighboring sample (bottom boundary of the current block based on the bottom reference sample)  and right neighboring samples (right boundary of the current block based on the right reference sample ), in addition to the first neighboring samples, which include left neighboring samples an upper-left neighboring sample: see also FIG. 4).
    PNG
    media_image2.png
    307
    500
    media_image2.png
    Greyscale
                     
    PNG
    media_image3.png
    385
    407
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of right reference sample and the bottom reference sample as taught by Heo_317 ([0106]) into the decoding /encoding system of Jang and Lee in order to provide a highly efficient compression technique for effectively transmitting, storing, and reproducing information of high-resolution and high-quality images (Heo_317, [006]).
Regarding Claim 10, Encoding method claim 10 of using the corresponding decoding method claimed in claim 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 11, Jang in view of Lee and Heo_317 discloses the method of claim 10.
Jang further discloses wherein the current block is one of partitions generated by partitioning a coding block, and wherein the partitions are generated by partitioning the coding block either in a horizontal direction or in a vertical direction  ([0100] FIG. 4, subdivided into rectangles the width of which is one-half of the width of the region or rectangles the height of which is one-half of the height of the region;  [0284], [0286]-[0288], FIG. 25, adaptively applied to the non-square block and square blocks such as 32X4, 4X32, 4X32, and 16X16 block sizes).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487             

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487